Citation Nr: 1235804	
Decision Date: 10/16/12    Archive Date: 10/23/12	

DOCKET NO.  10-16 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to February 1971, a portion of which represented service in the Republic of Vietnam.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In a decision of May 2011, the Board granted entitlement to service connection for Type II diabetes mellitus.  At that same time, the Board remanded for additional development the issue of entitlement to service connection for hypertension.  That development having been completed, the case is once more before the Board for appellate review.


FINDINGS OF FACT

1.  Hypertension is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

2.  The Veteran's essential hypertension is not causally related to a service-connected disability or disabilities, including service-connected Type II diabetes mellitus.  The diabetes has not made the hypertension worse.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Hypertension is not proximately due to, the result of, or aggravated by a service-connected disability or disabilities, including service-connected Type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in April 2008 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a hearing before the undersigned Veterans Law Judge in September 2010, service treatment records, and both VA (including Virtual VA) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 129-30 (2000).

Service Connection

The Veteran in this case seeks entitlement to service connection for essential hypertension.  In pertinent part, it is contended that the Veteran's current hypertension is in some way causally related to his now service-connected Type II diabetes mellitus.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2011).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be awarded for a "chronic" condition when: (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present disability.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Where a Veteran served for ninety (90) days or more during a period of war, and cardiovascular disease, including hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Pursuant to applicable law and regulation, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disorder.  38 C.F.R. § 3.310(b) (2011).

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of chronic hypertension.  In point of fact, at the time of a service separation examination in December 1970, the Veteran denied any problems with hypertension.  A blood pressure measurement obtained at that time was 124/80, and no pertinent diagnosis was noted.  Significantly, the earliest clinical indication of the presence of hypertension is revealed by VA treatment records dated in 2003, more than 30 years following the Veteran's discharge from service.  

The Board acknowledges that, following a VA fee-basis examination in March 2005, the examiner was of the opinion that the Veteran's hypertension was a "complication" of his diabetes, "because of comorbid conditions."  However, following a subsequent VA examination in July 2008, it was noted that the Veteran's essential hypertension predated his diagnosis of diabetes mellitus.  Given that the aforementioned conclusion was based upon information provided by the Veteran, specifically, that his hypertension was first diagnosed in 1998, while his diabetes mellitus was first diagnosed in 2003, an additional VA examination was scheduled to reconcile the ambiguity surrounding the origin of the Veteran's essential hypertension.  

That VA examination, conducted in June 2011, involved an extensive review of the Veteran's claims folder and medical records.  According to the examiner, in reviewing the Veteran's medical records, it appeared that he had some borderline elevated blood pressures in the late 1990's and early 2000-2002 timeframe.  Moreover, during a hospitalization in January 2003, hypertension was noted on the Veteran's problem list.  Other notes dated later in 2003 showed that the Veteran had been off his hypertension medication for a few months.  According to the examiner, it had been "well explored" in prior examinations and records whether the Veteran's diabetes mellitus had any relationship to his steroid use in 2003.  Significantly, by the Veteran's own admission, he never took the prescribed oral steroid medication following his discharge from the hospital.  Based on a review of the Veteran's records, it appeared that he was formally diagnosed with diabetes mellitus around or about 2004 or 2005.  About this same time, he was also formally diagnosed with hypertension.  By the time of an April 2006 VA examination, the Veteran reported that he had both diabetes mellitus and hypertension, but was not taking medication for either of those disorders.  

Following examination, the examiner offered his opinion that the Veteran's hypertension was less likely than not caused by or a result of his service-connected diabetes mellitus.  As a rationale for that opinion, the examiner indicated that, while the Veteran's history was somewhat difficult to elicit, it appeared that his hypertension and diabetes mellitus developed rather slowly at about the same time.  In the late 1990's and early 2000's, the Veteran was "borderline" on both blood pressures and blood sugars.  Moreover, it appeared that the Veteran's hospitalization in 2003 for idiopathic thrombocytopenia for which the Veteran received treatment with steroids actually turned out to be "neither here nor there" regarding the Veteran's diabetes mellitus or hypertension.  According to the examiner, over the next two to three years, the Veteran experienced a slow worsening of both his hypertension and diabetes, and eventually required medication for control of those disabilities.  With this history, it appeared that the Veteran's diabetes and hypertension developed at about the same time, and were, therefore, not the result of any "cause and effect" relationship.  Rather, the Veteran's hypertension appeared to become worse a little faster than his diabetes mellitus.  In the opinion of the examiner, the Veteran's hypertension and diabetes mellitus were still relatively mild and fairly well controlled.  Moreover, in reviewing the Veteran's blood and urine tests, there appeared to be no renal impairment, either from diabetes mellitus or hypertension.  Accordingly, there was no cause/effect relationship between the Veteran's diabetes mellitus and hypertension.  Rather the Veteran's hypertension and diabetes were comorbid conditions, as noted in a report from approximately 2005 or 2006.  

In an addendum to the aforementioned VA examination dated in December 2011, the examiner indicated that there was no apparent cause or effect relationship between the Veteran's diabetes mellitus and his hypertension.  Rather, it appeared that the Veteran's hypertension and diabetes mellitus were comorbid conditions which were currently progressing independently.  According to the examiner, the Veteran's hypertension and diabetes mellitus began at approximately the same time, and "did not cause each other."  Moreover, there was no apparent aggravation of either condition by the other.  In particular, the Veteran's hypertension did not appear to have been aggravated by his diabetes mellitus.  According to the examiner, from a medical standpoint, for this to happen, the Veteran's diabetes mellitus would have to cause renal damage, which in turn would result in worsening of hypertension.  In the opinion of the examiner, the Veteran had no evidence of any significant renal damage, and, therefore, there was no apparent mechanism by which the Veteran's diabetes mellitus could cause any aggravation (of his hypertension).  

The Board finds the aforementioned opinion of a VA physician highly probative, because that opinion was based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA physician reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran's essential hypertension had its origin during his period of active military service, or is otherwise causally related to service-connected diabetes mellitus.

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his essential hypertension to service-connected diabetes mellitus.  However, and as noted above, there currently exists no persuasive evidence that the Veteran's hypertension is in any way causally related to Type II diabetes mellitus.  Rather, the weight of the evidence is to the effect that the Veteran's hypertension and diabetes mellitus are "comorbid" conditions, progressing independently, and lacking any "cause and effect" relationship.  

The Board acknowledges the Veteran's statements and testimony regarding the origin of his essential hypertension.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his current hypertension to service-connected diabetes mellitus.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a layperson, is not competent to establish a "cause and effect" relationship between his current essential hypertension and service-connected diabetes mellitus.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's essential hypertension with any incident or incidents of his period of active service, or, for that matter, service-connected diabetes mellitus.  Accordingly, service connection for essential hypertension must be denied.  


ORDER

Service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus, is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


